Judgment affirmed, with costs. Hill, P. J., Rhodes, Bliss and Heffernan, JJ., concur; Crapser, J., concurs in the result, upon the grounds stated in his opinion in the injunction action decided herewith [Boston & Maine Railroad v. Delaware & Hudson Co., ante, p. 714], that the injunction action only restrained the Delaware and Hudson Corporation so far as the matters litigated in the 1916 action. That outside of these matters the plaintiff is entitled to have a receiver appointed as to property not mentioned in the 1916 action.